Citation Nr: 0609403	
Decision Date: 03/31/06    Archive Date: 04/07/06

DOCKET NO.  04-26 755	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim for service connection for residuals of a 
seminoma of the right testicle.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for diabetes mellitus.

4.  Entitlement to service connection for diabetic 
neuropathy.

5.  Entitlement to service connection for renal 
insufficiency.

6.  Entitlement to service connection for hyperlipidemia.

7.  Entitlement to service connection for proteinuria. 

8.  Entitlement to service connection for anemia.  
REPRESENTATION

Appellant represented by:	Oscar Crespo Lopez, attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from January 1965 to June 
1965, plus additional periods of service with the Army 
National Guard including a period from June 19 to July 3, 
1970.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of September 2003 by the 
Department of Veterans Affairs (VA) San Juan regional office 
(RO).  


FINDINGS OF FACT

1.  The veteran's claim for service connection for residuals 
of a seminoma of the right testicle was previously denied by 
the Board in March 1972 on the basis that the disorder had 
existed prior to a period of inactive duty training, had not 
been aggravated, and that an orchiectomy which had been 
performed was ameliorative surgery the usual effects of which 
could not serve as a basis for compensation.  

2.  The additional evidence presented since March 1972 is 
cumulative and redundant, and does not raise a reasonable 
possibility of substantiating the claim for service 
connection for residuals of a seminoma of the right 
testicle.   

3.  Hypertension, diabetes mellitus, diabetic neuropathy, 
renal insufficiency, hyperlipidemia, proteinuria, and anemia 
were not present during service, were not manifest until many 
years after service, and did not develop as a result of any 
incident during service.

4.  The veteran has not established service connection for 
any disability.


CONCLUSIONS OF LAW

1.  The March 1972 decision by the Board that denied 
entitlement to service connection for residuals of a seminoma 
of the right testicle is final.  38 U.S.C.A. § 7104 (West 
2002); 38 C.F.R. § 20.1104 (2005).

2.  New and material evidence has not been presented to 
reopen the claim of entitlement to service connection for 
residuals of a seminoma of the right testicle.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156 (2005).

3.  Hypertension, diabetes mellitus, diabetic neuropathy, 
renal insufficiency, hyperlipidemia, proteinuria, anemia were 
not incurred in or aggravated by service, may not be presumed 
to have been incurred in service, and were not proximately 
due to or the result of a service-connected disability.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 
(2005).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter:  Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) defines the 
VA's duty to assist the veteran with the development of his 
claim.  In Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
the United States Court of Appeals for Veterans Claims 
(Court) held, in part, that under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) VA must: (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that supports the claim.  See also Pelegrini v. Principi, 18 
Vet. App. 112 (2004) (Pelegrini II).  

The Board finds that each of the four content requirements of 
a VCAA notice has been fully satisfied.  The veteran was 
provided adequate notice as to the evidence needed to 
substantiate his claims.  The Board concludes the discussions 
in the rating decisions, the statement of the case (SOC), the 
supplemental statement of the case (SSOC) and letters sent to 
the veteran informed him of the information and evidence 
needed to substantiate the claims and complied with the VA's 
notification requirements.  The SOC and SSOC included a 
summary of the evidence that had been obtained and 
considered.  They also included the requirements that must be 
met to establish the benefits.  The basic elements for 
establishing these benefits have remained unchanged despite 
the change in the law with respect to duty to assist and 
notification requirements.  Other communications, such as a 
letter from the RO dated in February 2003 provided the 
veteran with an explanation of the type of evidence necessary 
to substantiate his claims, as well as an explanation of what 
evidence was to be provided by him and what evidence the VA 
would attempt to obtain on his behalf.  See generally 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The letter 
specifically told the veteran to tell the RO about any 
additional information or evidence that he wanted the RO to 
try to get for him.  The letter from the RO specifically 
advised him that it was his responsibility to support his 
claim with appropriate evidence.  Thus, the fourth element is 
satisfied.  The VA has no outstanding duty to inform the 
appellant that any additional information or evidence is 
needed.

The veteran's VCAA letter was provided in February 2003 which 
was prior to the adjudication of his claims.  He was given 
the VCAA notice letter and was given an ample opportunity to 
respond.  He has not claimed any prejudice as a result of the 
timing of the VCAA letter.  Therefore, to decide the appeal 
would not be prejudicial error.  

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the new and material evidence issue 
on appeal has been obtained.  The record includes his current 
post service treatment records.  The veteran has had a 
hearing.  The Board does not know of any additional relevant 
evidence which is available but has not been obtained.  For 
the foregoing reasons, the Board concludes that all 
reasonable efforts were made by the VA to obtain evidence 
necessary to substantiate the veteran's claims.  Therefore, 
no further assistance to the veteran with the development of 
evidence is required.  

I.  Whether New And Material Evidence Has Been Presented To 
Reopen A Claim For Service Connection For A Seminoma Of The 
Right Testicle.

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. §§ 1110, 1131.  If a chronic disorder such as a 
malignant tumor is manifest to a compensable degree within 
one year after separation from service, the disorder may be 
presumed to have been incurred in service.  See 38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Service connection may also be granted for disability 
resulting from disease or injury incurred in or aggravated 
while performing active duty for training, or injury incurred 
or aggravated while performing inactive duty training, or 
acute myocardial infarction, cardiac arrest, or 
cerebrovascular accident occurring during such training.  See 
38 U.S.C.A. §§ 101(24), 106, 1110, 1131.  

The appellant contends that the RO committed error in 
refusing to reopen and grant his claim for service connection 
for residuals of a right testicle seminoma.  He asserts that 
the disorder was incurred in service.  He contends that it 
became symptomatic in service and was first treated in 
service.

The appellant's claim for service connection for residuals of 
a right testicle seminoma was previously denied by the Board 
in March 1972.  The previously considered evidence included 
the veteran's service medical records from his period of Army 
National Guard training from June 19, 1970 to July 3, 1970.  
An investigation record dated in September 1970 reflects that 
on June 19, 1970, the veteran was unloading rifle racks from 
a truck and felt a pain in the lower abdominal region and in 
the testis.  The veteran also reported that he had had the 
same symptoms during a previous period of inactive duty 
training on March 13, 1970; however, it was noted in the 
investigation report that there was no evidence that this was 
true since he did not report to sick call.  The veteran 
underwent a right orchiectomy on June 23, 1970.  A pathology 
report shows that there was a seminoma of the right testicle.  
A private medical record reflects that, subsequent to his 
period of duty, starting on July 6th 1970, the veteran 
underwent radiation therapy for treatment of the cancer.   

In the decision of March 1972, the Board noted that the 
service medical records showed that the veteran was 
hospitalized in service for a swollen right testicle and a 
seminoma was diagnosed.  The Board further noted, however, 
that the veteran had given a history of progressive 
enlargement of the testicle since the previous March.  The 
Board concluded that the seminoma preexisted the period of 
service and was not aggravated.  The Board further noted that 
the orchiectomy which was performed was ameliorative 
treatment and that the usual effects of such treatment could 
not provide a basis for granting service connection.  
Accordingly, the Board denied the claim.   

The March 1972 rating decision is final based upon the 
evidence then of record. 38 U.S.C.A. § 7104.  However, a 
claim will be reopened if new and material evidence is 
submitted.  38 U.S.C.A. §5108; 38 C.F.R. § 3.156(a).  If the 
Board determines that the evidence is new and material, the 
case is reopened and evaluated in light of all the evidence, 
both new and old.  In making this determination, the Board 
must look at all of the evidence submitted since the time 
that the claim was finally disallowed on any basis, not only 
since the time that the claim was last disallowed on the 
merits.  

New evidence means existing evidence not previously 
submitted to agency decisionmakers.  Material evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim. 
38 C.F.R. § 3.156(a).   

The changes to 38 C.F.R. § 3.156(a) that define new and 
material evidence are effective prospectively for claims 
filed on or after August 29, 2001. See 66 Fed. Reg. 45,620, 
45,630 (Aug. 29, 2001) (now codified at 38 C.F.R. § 
3.156(a)).  Since the veteran's request to reopen his claim 
was filed in December 2002, the regulations in effect since 
August 29, 2001, are for application.  Nevertheless, to 
whatever extent the new legislation has changed the approach 
to developing evidence in claims, it has not modified the 
longstanding requirement that a previously denied claim may 
not be reopened and readjudicated unless, and until, there 
has been a finding that new and material evidence has been 
submitted.

The Board finds that the evidence added to the file in the 
context of the attempt to reopen the claim of entitlement to 
service connection for residuals of a right testicle seminoma 
fails to address the inadequacies of the appellant's claim at 
the time of the prior denial in March 1972.  In this respect, 
the additional evidence submitted does not contain any 
competent evidence to suggest that the tumor did not exist 
prior to service or that it was aggravated by service.

The Board also notes that the veteran's testimony which he 
gave during a hearing held before the undersigned Veterans 
Law Judge in May 2005 is not sufficient to reopen the claim.  
In essence, his current testimony simply duplicates the 
contentions which he made at the time of his original claim, 
such as an account of the onset of symptoms contained in a 
detailed three page letter which he submitted in May 1971.    

The Board also notes that numerous additional medical records 
have been presented.  A few of the records are from during or 
shortly after service and pertain to the treatment given 
following the diagnosis of the seminoma.  However, the 
records do not add any new relevant information.  The nature 
of the treatment was already well documented at the time of 
the previous decision.  

The Board has also considered letters dated in November 2002 
and December 2003 from Gabriel Hernandez-Denton, M.D., in 
which he expressed his opinion that "Since his seminoma 
appeared while on active duty this should be considered a 
service connected medical condition."  The Board notes, 
however, that this opinion does not address the question of 
whether the disorder existed prior to service, as was 
previously found by the Board.  Therefore, the opinion does 
not address the basis for the prior denial.  

Consequently, the Board finds that the evidence received 
since the March 1972 Board decision regarding the claim for 
service connection for residuals of a right testicle seminoma 
is not sufficiently significant to warrant reconsideration of 
the merits of the claim.  The additional evidence presented 
since March 1972 is cumulative and redundant, and does not 
raise a reasonable possibility of substantiating the claim.  
As the evidence received since the Board's prior decision to 
deny service connection for a right testicle seminoma is not 
new and material, the claim for service connection for that 
disorder may not be reopened.  The prior decision denying the 
claim remains final.  

II.  Entitlement To Service Connection For Hypertension, 
Diabetes
 Mellitus, Diabetic Neuropathy, Renal Insufficiency,
 Hyperlipidemia, Proteinuria, Anemia.

The veteran's service medical records do not contain any 
significant references to symptoms, findings, or diagnoses of 
hypertension, diabetes mellitus, diabetic neuropathy, renal 
insufficiency, hyperlipidemia, proteinuria, and anemia.  
There are no medical treatment records containing a diagnosis 
of any of these disorders until many years after separation 
from service.  

The veteran's primary contention is that these disorders 
developed as a result of the radiation therapy which he 
received for treatment of the right testicle seminoma.  He 
has presented a medical opinion dated in December 2003 from 
Gabriel Hernandez-Denton, M.D., which is to the effect that 
there is a strong probability that the veteran developed such 
medical conditions secondary to the cobalt radiotherapy that 
he received for treatment of his seminoma.  Similarly, a 
letter dated in October 2002 from Eric R. Javier, M.D., 
indicates that the veteran has signs, symptoms, physical 
examination findings and electrodiagnostic studies compatible 
with "radiation plexopathy."  In addition, a statement from 
Dwight Santiago, M.D., dated in September 2002 states that 
this case merits evaluation concerning the long term effects 
of cobalt therapy.  

The Board notes, however, that the seminoma for which 
radiation therapy was given is not a service-connected 
disability.  The veteran has not established service 
connection for any disease or injury.  Moreover, the 
radiation therapy took place after the veteran's period of 
service.  Therefore, even if the currently claimed 
disabilities developed secondary to the radiation therapy, 
that does not provide a basis for granting service connection 
for such disabilities.  Accordingly, the Board concludes that 
hypertension, diabetes mellitus, diabetic neuropathy, renal 
insufficiency, hyperlipidemia, proteinuria, anemia were not 
incurred in or aggravated by service, may not be presumed to 
have been incurred in service, and were not proximately due 
to or the result of a service-connected disability.   




ORDER

1.  New and material evidence has not been presented, and the 
request to reopen a claim for service connection for 
residuals of a seminoma of the right testicle is denied.

2.  Service connection for hypertension is denied.

3.  Service connection for diabetes mellitus is denied.

4.  Service connection for diabetic neuropathy is denied.

5.  Service connection for renal insufficiency is denied.

6.  Service connection for hyperlipidemia is denied.

7.  Service connection for proteinuria is denied. 

8.  Service connection for anemia is denied.  



____________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


